PER CURIAM.
Defendant appeals the revocation of his community control and sentence of three and a half years in prison for failure to re-enroll in a psychological therapy program for sex offenders. Defendant’s community control officer instructed him to re-enroll in a program after he was dropped for absenteeism. Our review of the record, particularly the order of community control, shows that enrollment in such a program was not made an express condition of the community control by the trial court.
Accordingly, this matter is reversed on the authority of Morales v. State, 518 So.2d 964 (Fla. 3d DCA 1988), Hutchinson v. State, 428 So.2d 739 (Fla. 2d DCA 1983) and Holterhaus v. State, 417 So.2d 291 (Fla. 2d DCA 1982). We remand this matter to the trial court with instructions to restore defendant to his original term of community control.
REVERSED and REMANDED.
DELL and GUNTHER, JJ., concur.
STONE, J., dissents without opinion.